ACCEPTED
                                                                                      06-14-00206-CR
                                                                            SIXTH COURT OF APPEALS
                                                                                 TEXARKANA, TEXAS
                                                                                 1/19/2015 6:24:14 PM
                                                                                      DEBBIE AUTREY
                                                                                               CLERK

                          CAUSE NO. 06-14-00206-CR

CINQUE ROSS                             §     IN THE COURT OF     APPEALS
                                                               FILED IN
                                                         6th COURT OF APPEALS
                                        §                  TEXARKANA, TEXAS
VS.                                     §IN AND FOR THE 1/20/2015
                                                         SIXTH 9:14:00
                                                                  DISTRICT
                                                                        AM
                                        §                    DEBBIE AUTREY
THE STATE OF TEXAS                      §        OF THE STATEClerk
                                                                 OF TEXAS

                 STATE'S FIRST MOTION TO EXTEND TIME
                       FOR FILING STATE’S BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

   THE STATE OF TEXAS, by and through the undersigned Assistant District
Attorney, respectfully moves the Court to extend the time for filing of the
Appellee’s Brief in accordance with Rule 10.5 of the Texas Rules of Appellate
Procedure. In support of its motion, the State respectfully offers the following:

1. The Appellee’s brief is due Tuesday, January 20, 2015, and I have not
   completed it due to other matters with more pressing deadlines.
2. The State seeks an additional 30 days, until February 19, 2015. The undersigned
   will, nonetheless, attempt to complete and file the State’s brief prior to the
   extended deadline.

3. The undersigned attorney is responsible for all post-conviction prosecution for
   the Gregg County Criminal District Attorney’s Office, including direct appeals
   and applications for habeas corpus.

      In the past 30 days the undersigned attorney has worked on the following:

            A.     Appellate Briefs: Appellate Briefs:

                   1. December 19, 2014, Lawson v. State, 06-14-00022-CR
                   2. January 12, 2015, Ray v. State, 06-14-00106-CR.
                   3. January 16, 2015 Duckett v. State, 06-14-00106-CR
                   4. January 19, 2015 Lewis v. State, 06-14-00111-CR
            B.     Responses to Writ Applications:

                        1. January 2, 2015, Ex parte Dennis Freeman 42,132 B-H-1
                        2. January 5, 2015, Ex pate Robert Wyatt 40,788-A-H-1
                        3. January 13, 2015 Ex parte Christopher Howard 37,568A-
                           H-2.

            C.     Numerous traffic court appeals and bond forfeiture cases.


4. I took two days for Christmas and one day for New Year’s Day.

      In the next 30 days the undersigned attorney must respond to the following
in addition to this brief:

            A.     Appellate Briefs due after one extension:

                        1. Harris v. State, 06-14-00162-CR requested extension to
                        February 4, not yet granted.

            B.     Appellate Briefs due without extensions:

                         1. Hammack v. State, 06-14-00175-CR,January 20, 2015.
                         2. Schelling v. State, 06-14-00175-CR, January 29, 2015.
                         3. Kelly v. State, 06-12-00141-CR, February 2, 2015 (I
                         must respond to Appellant’s pro se brief responding to an
                         Anders brief).
                         4. Palmer v. State, (I must review, and if necessary,
                         respond to Appellant’s petition for discretionary review)


5. Appellant relies on the following facts as good cause for the requested
   extension:

   a. During the past 30 days, the undersigned has submitted four appellate briefs,
      and three habeas responses, as shown above. In addition, I have processed
      numerous traffic court appeals and bond forfeiture cases.
   b. No previous extensions have been requested by the State in this case.
   c. This extension is not requested for purposes of delay, but so that justice may
      be done.
   d. I still have not completely cleared the case backlog that has built up over the
      past few months.

                                       Respectfully submitted,
                                       /s/Zan Colson Brown
                                        Zan Colson Brown
                                       Texas Bar No. 03205900
                                       Assistant District Attorney
                                       101 East Methvin St., Suite 333
                                       Longview, TX 75601
                                       Telephone: (903) 236–8440
                                       Facsimile: (903) 236–3701
                                       E-mail: zan.brown@co.gregg.tx.us

                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above and foregoing has been
forwarded to all counsel of record by electronic transmission to:

      Mr. Lew Dunn
      P.O. Box. 2226
      Longview, Texas 75606
      Dunn@texramp.net

This 19th day of January, 2015.
                                             /s/ ZanColsonBrown
                                             Zan Colson Brown
                                            Assistant District Attorney